257 F.2d 666
Margot VON OPEL, Appellant,v.Fritz VON OPEL, Appellee.
No. 14052.
United States Court of Appeals District of Columbia Circuit.
Argued May 15, 1958.
Decided June 19, 1958.
Petition for Rehearing Denied September 4, 1958.

Mr. Alfred J. Jollon, New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of court, with whom Mr. Russell Hardy, Washington, D. C., was on the brief, for appellant. Mr. Russell Hardy, Jr., Washington, D. C., also entered an appearance for appellant.
Mr. Chester C. Shore, Washington, D. C., with whom Messrs. Jack Wasserman and David Carliner, Washington, D. C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and MARTIN, Circuit Judge of the Sixth Circuit,* and FAHY, Circuit Judge.
PER CURIAM.


1
Appellant sued in the District of Columbia to enforce a judgment obtained against appellee in New York. It is not enforcible here as a money judgment, because appellee was not a resident of New York and was not personally served with process there. Stock certificates that had been vested by the Alien Property Custodian, and were in New York, are now in the District of Columbia. But vested property cannot be reached by attachment or execution. Von Opel v. Uebersee Finanz Korporation, 96 U.S.App.D.C. 230, 225 F.2d 530.


2
In declining to permit amendment of appellant's complaint, the District Court did not abuse its discretion.


3
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Section 291(a), Title 28, U.S.Code